Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 23, 2013                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  147771                                                                                                  Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 147771
                                                                   COA: 313269
                                                                   Oakland CC: 2009-225617-FC
  JOHNNIE LEE BURKETT,
            Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the August 22, 2013
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 23, 2013
           s1216
                                                                              Clerk